Citation Nr: 1727208	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a scrotal disability.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 2006 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran provided testimony during a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  

The appeal was remanded for further development in March 2016, and it is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's March 2016 remand directives, an addendum opinion was obtained in October 2016.  The examiner opined that the Veteran's bilateral varicoceles and bilateral hydroceles are congenital defects, but did not comment on whether the Veteran incurred any superimposed disease or injury in relation to said congenital defects during his military service, as was specifically requested by the Board.  Thus, based on the lack of compliance with a prior remand directive, an addendum opinion is needed.  Stegall v. West, 11 Vet. App. 268 (1998).  Any outstanding VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Then return the claims file to the October 2016 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should opine as to whether it is at least likely as not (a 50 percent probability or greater) that the Veteran incurred any superimposed disease or injury on his bilateral varicoceles or bilateral hydroceles during service.  If so, please describe any resultant disability.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


